Callahan, J.
(dissenting). I dissent from the holding that the complaint should be dismissed, for the reason that I disagree with the construction placed on these policies in the majority opinion.
The policies provide for waiver of premium in two classes of cases: First, upon proof of disability submitted during the lifetime of the insured, and second, upon presentation of a death claim under the policies by the beneficiaries. To support a claim for waiver made during the lifetime of the insured, the policies required that proof of total permanent disability must be given before default occurs in the payment of a premium. As to a claim made by a beneficiary after the death of the insured, the policies provide that failure to pay any premium falling due dining a period of total disability which continues to the death of the insured, shall not be held a default, and that such premium shall be waived. No specific requirement for proof of disability during the lifetime of the insúred is contained in that clause of the policies relating to claims by beneficiaries.
Clearly an additional insurance feature was intended to be provided by the agreement to waive any default in the payment of premiums during the last illness of the insured. If proper proof of disability had been given during the lifetime of the insured before a premium fell due, no default would have occurred in connection with the non-payment of such premium. Unless, therefore, the additional clause is to be rendered meaningless, it must be construed so as to eliminate the requirement for notice before default.
While there may be some doubt as to whether the phrase “ any premium,” as used in the clause relating to claims by beneficiaries, was intended to relate to a single premium, or to more than one premium, this doubt should be resolved in favor of the insured.
I agree, however, with the majority view that the proof was insufficient to show continuous total disability within the meaning of the policies after February, 1933.
The judgments should be reversed and a new trial ordered.
Glennon, J., concurs.
Judgments reversed, with costs, and complaint dismissed, with costs.